DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20130292808) in view of Lee et al. (US 20160240493).
Regarding claim 1:
Yen et al. disclose (in Fig. 1) a wireless module (100) comprising: a dielectric board (111); a ground plane (132) provided to the dielectric board (132 coupled at 170); a high-frequency integrated circuit element (112a) mounted on the dielectric board (111); a shield member (131) provided on the dielectric board (111) and electromagnetically shielding the high-frequency integrated circuit element (112a); a first antenna element (150) provided on the dielectric board (111) and disposed at a same side as the shield member (131) with respect to the ground plane (132), wherein the first antenna element (150) is short-circuited to the shield member (130); and a first feed line (160) connecting the first antenna element (150) to the high-frequency integrated circuit element (112a), wherein in a plan view, a portion of the first antenna element (150) is disposed outside the shield member (131), and a remaining portion of the first antenna element (150) overlaps with the shield member (131), and when an interval from the ground plane (132) provided on an upper surface of the dielectric board (111 at the coupled point, 170) to an upper surface of the shield member (131) is represented by z1, and an interval from the upper surface 
    PNG
    media_image1.png
    269
    585
    media_image1.png
    Greyscale

While Yen et al. disclose the structure claimed, it is however silent on that an extension of a fringing electric field spreading outward from an outer edge of the first antenna element depends on a sum of the intervals z1 and z2. 
Lee et al. disclose (in Fig. 2C) an antenna module structure (2) having an first antenna element (13) with extension of a fringing electric field spreading outward from an outer edge (on the side not overlapping the shielding metal) of the first antenna element (13) depends on a sum of the intervals z1 and 22 (See Fig. below).
               
    PNG
    media_image2.png
    177
    413
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the antenna module structure of Lee et al. having the fringing electric field effect or the edge effect and the structure can implemented in the antenna module of Liao et al. for the benefit of providing an electrical pathway while reducing electromagnetic interference (Para. 0040, Lines 23-24).
Regarding claim 2:

Regarding claim 4:
Yen et al. disclose the first antenna element (150) is a patch antenna (Para. 0039, Lines 3-4) and a portion of the patch antenna (150) overlaps with the shield member (131) in a plan view (See Fig. 1).
Regarding claim 8:
Yen et al. disclose the first antenna element (150) is a patch antenna (Para. 0039, Lines 3-4) and a portion of the patch antenna (150) overlaps with the shield member (131) in a plan view (See Fig. 1).
Regarding claim 9:
Yen et al. disclose the first antenna element (150) is a patch antenna (Para. 0041, Lines 3-4) and a portion of the patch antenna (150) overlaps with the shield member (131) in a plan view (See Fig. 1).
Regarding claim 12:
Yen et al. disclose (in Figs. 1 and 23) the shield member (131/331) surrounds the high-frequency integrated circuit element (112a/620) in a plan view (See Figs.)
Regarding claim 13:
Yen et al. do not specifically disclose in the embodiment of Fig. 1 the first feed line includes a conductor bar and the conductor bar is arranged outside the shield member in a plan view.
However, Yen et al. disclose (in Figs. 15 and 16) the first feed line (660) includes a conductor bar and the conductor bar (See Fig.) is arranged outside the shield member (631) in a plan view.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first feed line as a conductor bar arranged outside the shield member as taught by Yen et al. for the benefit of isolating the feed line and the shield (Para. 0135, Lines 9-11)
Regarding claim 14:
Yen et al. does not specifically disclose in the embodiment of Fig. 1 that the shield does not have an opening.
However, Liao et al. disclose in another embodiment (of Fig. 17) the shield member (630) does not have an opening (See Fig. 17).

Regarding claim 15:
Yen et al. does not specifically disclose in the embodiment of Fig. 1 that the first antenna element is a monopole antenna disposed at a position at which a spaced distance from the shield member thereto is not greater than about 1/2 of the resonant wavelength of the first antenna element in a plan view.
However, Yen et al. disclose (in Fig. 26A) the first antenna element (150) is a monopole antenna (See the structure) disposed at a position at which a spaced distance from the shield member (130) to the first antenna element (150) in a plan view.
Yen as modified is silent that the spaced distance from the shield member thereto is not greater than about 1/2 of the resonant wavelength of the first antenna element.
Accordingly, it would have been an obvious matter of design consideration to implement the space claimed not to be greater than 1/2 of the resonant wavelength of the first antenna element since it is known in the art that when monopole antenna that is positioned parallel to the local RF ground plane, will have degraded return loss and compromised efficiency except moved sufficiently away for the effect to be negligible and it would have been within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 16:
Yen et al. disclose (in Fig. 1) an end of the monopole antenna (150) is short-circuited to the shield member (150).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20130292808) in view of Lee et al. (US 20160240493) as applied to claims 1 and 2 respectively and further in view of Kamgaing et al. (US 20150325925).
Regarding claims 3 and 7:

Kamgaing et al. disclose (in Fig. 2) a second antenna element (236) provided on the dielectric board (208) and disposed at a side opposite to the shield member (222) with respect to the ground plane (221); and a second feed line (292) connecting the second antenna element (236) to the high-frequency integrated circuit element (200).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a second antenna element and arranged as taught by Kamgaing et al. into the modified device of Liao for the benefit of allowing operation in low and high frequencies thereby facilitating diversity (Para. 0070, Lines 1-18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845